Name: Regulation (EEC) No 2520/75 of the Commission of 2 October 1975 amending Regulation (EEC) No 497/70 on rules for the application of export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 No L 257/ 12 3. 10. 75Official Journal of the European Communities REGULATION (EEC) No 2520/75 OF THE COMMISSION of 2 October 1975 amending Regulation (EEC) No 497/70 on rules for the application of export refunds on fruit and vegetables Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 497/70 is amended to read as follows : '2 . Payment of the refund on exports of oranges, mandarins, and, until 31 May 1976, lemons on leaving a Member State other than the producer Member State shall , moreover, be subject to the production of proof that the products for which the refund is requested have not benefited from the financial compensation granted in pursu ­ ance of Regulation (EEC) No 251 1 /69 laying down special measures for improving the production and marketing of Community citrus fruit.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1 035/72 (*) of 18 May 1972 on the common organiza ­ tion of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2482/75 (2), and in particular Article 30 (4) thereof ; Whereas Council Regulation (EEC) No 251 1 /69 (3) of 9 December 1969 laying down special measures for improving the production and marketing of Commu ­ nity citrus fruit, as last amended by Regulation (EEC) No 2481 /75 (4), provided for the granting of a finan ­ cial compensation for lemons until 31 May 1976 ; Whereas the provisions of Article 1 (2) of Commission Regulation (EEC) No 497/70 (5) of 17 March 1970 on rules for the application of export refunds on fruit and vegetables, as last amended by Regulation (EEC) No 2553/74 (6) should be extended to lemons in order to avoid any possibility that those products which have benefited from the financial compensation referred to in Article 6 of Regulation (EEC) No 2511 /69, should also benefit from the granting of an export refund ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 October 1975. For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 ) OJ No L 254, 1 . 10 . 1975, p. 3 . (3 ) OJ No L 318 , 18 . 12 . 1969, p. 1 . (4 ) OJ No L 254, 1 . 10 . 1975, p. 1 . (5 ) OJ No L 62, 18 . 3 . 1970, p . 15 . (*) OJ No L 273 , 8 . 10 . 1974, p . 16 .